Mr. Justice Galen
(Concurring Specially) : I concur, but in doing so cannot refrain from expressing opinion that evi*480dence by detectives, such as was introduced and relied upon by the state in this case, should be viewed and received with greatest caution and in cases where it appears that the law would not have been violated but for the inducement, encouragement and deception practiced by a decoy, resulting in the entrapment of the accused, such testimony, standing alone, is of questionable sufficiency to warrant a conviction. Each case, however, must be weighed and considered with respect to the facts before the court, and in this case it sufficiently appears from the record that the defendant was in fact engaged in bootlegging.
As applied to the instant case, I fully subscribe to the language used in the case of Smith v. State, 61 Tex. Crim. 328, 135 S. W. 154, as follows: “This manner of instituting prosecutions against the citizenship of the state and inducing them to commit crime is to be deplored. "While it is eminently proper that officers should be diligent in ferreting out crime and violations of the law, yet it does not occur to us that the theory of our law is predicated upon the idea that men should be induced to violate the law in order that a prosecution may be brought about.”
As stated in the majority opinion, the widest latitude is, and should be, allowed on cross-examination of such witnesses, and in the case before us was accorded the defendant.